     Case 2:20-cr-00120 Document 31 Filed 10/14/20 Page 1 of 1 PageID #: 96



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


UNITED STATES OF AMERICA

v.                                        CRIMINAL NO. 2:20-00120

LENVILLE JASON PORTER


                      MEMORANDUM OPINION AND ORDER


          For reasons appearing to the court, the sentencing

hearing in this matter shall be held at 4:00 p.m. on January 7,

2021, in Charleston.

         The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia and the Probation

Office of this court.

         IT IS SO ORDERED this 14th day of October, 2020.

                                          ENTER:


                                         David A. Faber
                                         Senior United States District Judge
